As filed with the Securities and Exchange Commission onMay11, 2009 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HNI Corporation (Exact Name of Registrant as Specified in Its Charter) Iowa (State or Other Jurisdiction of Incorporation or Organization) 42-0617510 (I.R.S. Employer Identification Number) 408 East Second Street P.O. Box 1109 Muscatine, IA52761-0071 563/272-7400 (Address, including Zip Code, and Telephone Number, including Area Code of Registrant's Principal Executive Offices) Steven M. Bradford Vice President, General Counsel and Secretary HNI Corporation 408 East Second Street P.O. Box 1109 Muscatine, IA 52761 563/272-7400 (Name, Address, including Zip Code and Telephone Number, including Area Code, of Agent For Service) Copy to: Joseph P. Richardson, Esq. Matthew M. Holman, Esq. Squire, Sanders & Dempsey L.L.P. Two Renaissance Square 40 North Central Avenue Phoenix, AZ 85004-4498 602/528-4000 Approximate date of commencement of proposed sale to public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.þ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or reinvestment plans, please check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12B-2 of the Exchange Act. Large Accelerated Filer þAccelerated Filer oNon-accelerated Filer oSmaller Reporting Company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price (2) Amount of registration fee (2) Common Stock, par value $1.00 per share $1,000,000 $14.94 $14,940,000 $833.65 (1) This number represents the maximum number of shares of common stock that can be offered under the Dividend Reinvestment andShare Purchase Plan.Pursuant to Rule 416 under the Securities Act of 1933, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, based on the average of the high and low transaction prices of a share of the registrant's common stock as reported on the New York Stock Exchange onMay 6, 2009. PROSPECTUS HNI Corporation Dividend Reinvestment and Share Purchase Plan The HNI Corporation Dividend Reinvestment and Share Purchase Plan (the "Plan") provides participants with a convenient and economical method of purchasing shares of our common stock, par value $1.00 per share ("Common Stock"), and reinvesting cash dividends paid on Common Stock in additional shares of Common Stock.Participation in the Plan is open to any registered holder of Common Stock.Beneficial owners of Common Stock whose only shares are registered in names other than their own (e.g., held in street name in a brokerage account) are not eligible until they become shareholders of record by withdrawing the shares from their brokerage account and registering the shares in their own name. Participants in the Plan may elect to reinvestall or a percentage of the cash dividends paid on their shares of Common Stock in additional shares of Common Stock.
